internal_revenue_service info release date uil date conex100873-02 cc tege dear this letter is in response to your inquiry dated date asking for our further thoughts on whether the irs has the authority to issue guidance on issues concerning statutory employees you asked us to consider the comments that the gave to you in response to our initial letter dated date and the upon reconsideration we agree sec_530 does not prohibit us from considering guidance in the form of regulations or revenue rulings dealing with the employment_tax status of particular workers such as bakery distributors see house report no 95th cong 2d sess however we still disagree with the that general counsel memorandum gcm is incorrect view we believe gcm which is consistent with the irs position provided in revrul_75_269 1975_2_cb_401 correctly interprets the term facilities included in sec_3121 of the internal_revenue_code the legislative_history of sec_3121 shows a clear congressional concern that the term facilities should not be applied broadly see senate report no 81st cong 2d sess the interpretation of sec_3121 would frustrate the congressional intent to treat such workers as employees broad although not persuaded to withdraw the gcm i would be happy to meet with members if they would like to discuss this matter further please ask of the them to call me at or of my staff at i hope this information is helpful in responding to the and the sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities
